 

Exhibit 10.6

 

EXECUTION VERSION

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (this “Agreement”), dated as of May 4, 2015, is made by
and among the grantors listed on the signature pages hereof and those additional
entities that hereafter become parties hereto by executing the form of Joinder
attached hereto as Exhibit D (collectively, jointly and severally, the
“Grantors” and each, individually, a “Grantor”) in favor of Iroquois Master
Fund, L.P., in its capacity as collateral agent (in such capacity the
“Collateral Agent”) for the Secured Parties (as defined below).

 

RECITALS

 

WHEREAS, pursuant to that certain (i) Indenture, dated as of May 4, 2015, by and
between Vringo, Inc. (the “Company”) and Computershare Trust Company, N.A. (the
“Trustee”), as may be amended or supplemented from time to time, including
without limitation, by any Supplemental Indenture (as defined in the Securities
Purchase Agreement) (the “Indenture”) and (ii) Securities Purchase Agreement,
dated as of May 4, 2015 (as may be amended, restated, supplemented, or otherwise
modified from time to time, including all schedules thereto, collectively, the
“Securities Purchase Agreement”), by and among the Company and the Secured
Parties the Company has agreed to sell, and the Secured Parties have each agreed
to purchase, severally and not jointly, certain Notes and Warrants;

 

WHEREAS, the Grantors from time to time (other than the Company) (collectively,
the “Guarantors”) may execute and deliver one or more Guaranties for the benefit
of the Secured Parties;

 

WHEREAS, each Grantor other than the Company is a direct or indirect
wholly-owned Subsidiary of Company and will receive direct and substantial
benefits from the purchase by the Secured Parties of the Notes and Warrants; and

 

WHEREAS, in order to induce the Secured Parties to purchase, severally and not
jointly, the Notes and Warrants as provided for in the Indenture and the
Securities Purchase Agreement, respectively, Grantors have agreed to grant a
continuing security interest in and to the Collateral in order to secure the
prompt and complete payment, observance and performance of the Secured
Obligations.

 

AGREEMENTS

 

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.          Defined Terms. All capitalized terms used herein (including in the
preamble and recitals hereof) without definition which are defined in the
Indenture, the Notes or the Securities Purchase Agreement shall have the
meanings ascribed therein. Any terms used in this Agreement that are defined in
the Code shall be construed and defined as set forth in the Code unless
otherwise defined herein or in the Indenture, the Notes or the Securities
Purchase Agreement; provided, however, if the Code is used to define any term
used herein and if such term is defined differently in different Articles of the
Code, the definition of such term contained in Article 9 of the Code shall
govern.

 

 

 

 

2.          In addition to those terms defined elsewhere in this Agreement, as
used in this Agreement, the following terms shall have the following meanings:

 

(a)          “Account” means an account (as that term is defined in the Code).

 

(b)          “Account Debtor” means an account debtor (as that term is defined
in the Code).

 

(c)          “Bankruptcy Code” means title 11 of the United States Code, as in
effect from time to time.

 

(d)          “Books” means books and records (including, without limitation,
each Grantor’s Records) indicating, summarizing, or evidencing each Grantor’s
assets (including the Collateral) or liabilities, each Grantor’s Records
relating to its business operations (including, without limitation, stock
ledgers) or financial condition, and each Grantor’s goods or General Intangibles
related to such information.

 

(e)          “Chattel Paper” means chattel paper (as that term is defined in the
Code) and includes tangible chattel paper and electronic chattel paper.

 

(f)          “Code” means the New York Uniform Commercial Code, as in effect
from time to time; provided, however, in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to any Secured Party’s Lien on any Collateral is governed
by the Uniform Commercial Code as enacted and in effect in a jurisdiction other
than the State of New York, the term “Code” shall mean the Uniform Commercial
Code as enacted and in effect in such other jurisdiction solely for purposes of
the provisions thereof relating to such attachment, perfection, priority, or
remedies.

 

(g)          “Collateral” has the meaning specified therefor in Section 3.

 

(h)          “Collateral Agency Agreement” means the Collateral Agency
Agreement, dated as of the date hereof, by and among the Secured Parties , the
Company and the Collateral Agent.

 

(i)           “Commercial Tort Claims” means commercial tort claims (as that
term is defined in the Code), and includes those commercial tort claims listed
on Schedule 1 attached hereto.

 

(j)          “Control Agreement” means a control agreement, in form and
substance satisfactory to the Collateral Agent, executed and delivered by a
Grantor, the Collateral Agent, and the applicable securities intermediary (with
respect to a Securities Account) or bank (with respect to a Deposit Account), as
may be amended, restated, supplemented, or otherwise modified from time to time.

 

2

 

 

(k)          “Copyrights” means all copyrights and copyright registrations, and
also includes (i) the copyright registrations and recordings thereof and all
applications in connection therewith listed on Schedule 2 attached hereto and
made a part hereof, (ii) all reissues, continuations, extensions or renewals
thereof, (iii) all income, royalties, damages and payments now and hereafter due
or payable under and with respect thereto, including payments under all licenses
entered into in connection therewith and damages and payments for past or future
infringements or dilutions thereof, (iv) the right to sue for past, present and
future infringements and dilutions thereof, (v) the goodwill of each Grantor’s
business symbolized by the foregoing or connected therewith, and (vi) all of
each Grantor’s rights corresponding thereto throughout the world.

 

(l)          “Copyright Security Agreement” means each Copyright Security
Agreement among Grantors, or any of them in favor of the Collateral Agent, in
substantially the form of Exhibit A attached hereto, pursuant to which Grantors
have granted to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in all their respective Copyrights, as may be amended,
restated, supplemented, or otherwise modified from time to time.

 

(m)         “Deposit Account” means a deposit account (as that term is defined
in the Code).

 

(n)          “Equipment” means all equipment (as that term is defined in the
Code) in all of its forms of the applicable Grantor, wherever located, and
including, without limitation, all machinery, apparatus, installation facilities
and other tangible personal property, and all parts thereof and all accessions,
additions, attachments, improvements, substitutions, replacements and proceeds
thereto and therefor.

 

(o)          “Event of Default” has the meaning specified therefor in the Notes.

 

(p)          “Foreign Currency Controlled Accounts” means any account of the
Company or its Subsidiaries holding non-USD deposits.

 

(q)           “General Intangibles” means general intangibles (as that term is
defined in the Code) and, in any event, includes payment intangibles, contract
rights, rights to payment, rights arising under common law, statutes, or
regulations, choses or things in action, goodwill (including the goodwill
associated with any Trademark, Patent, or Copyright), Patents, Trademarks,
Copyrights, URLs and domain names, industrial designs, other industrial or
Intellectual Property or rights therein or applications therefor, whether under
license or otherwise, programs, programming materials, blueprints, drawings,
purchase orders, customer lists, monies due or recoverable from pension funds,
route lists, rights to payment and other rights under any royalty or licensing
agreements, including Intellectual Property Licenses, infringement claims,
computer programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, pension plan refunds, pension plan refund claims,
insurance premium rebates, tax refunds, and tax refund claims, interests in a
partnership or limited liability company which do not constitute a security
under Article 8 of the Code, and any other personal property other than
Commercial Tort Claims, money, Accounts, Chattel Paper, Deposit Accounts, goods,
Investment Related Property, Negotiable Collateral, and oil, gas, or other
minerals before extraction.

 

3

 

 

(r)          “Governmental Authority” means any domestic or foreign federal,
state, local, or other governmental or administrative body, instrumentality,
board, department, or agency or any court, tribunal, administrative hearing
body, arbitration panel, commission, or other similar dispute-resolving panel or
body.

 

(s)          “Guaranty” means any guaranty or similar agreement now or hereafter
executed by a Guarantor in favor of any or all of the Secured Parties in
connection with the Notes or any of the other Transaction Documents, as may be
amended, restated, supplemented, or otherwise modified from time to time, and
all of the foregoing are collectively referred to herein as the “Guaranties.”

 

(t)          “Guarantor” means each Grantor, other than the Company, and each
other Person that now or hereafter executes a Guaranty.

 

(u)          “Insolvency Proceeding” means any proceeding commenced by or
against any Person under any provision of the Bankruptcy Code or under any other
state or federal bankruptcy or insolvency law or any equivalent laws in any
other jurisdiction, assignments for the benefit of creditors, formal or informal
moratoria, compositions, extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief.

 

(v)          “Intellectual Property” means Patents, Copyrights, Trademarks, the
goodwill associated with such Trademarks, trade secrets and customer lists, and
Intellectual Property Licenses.

 

(w)          “Intellectual Property Licenses” means rights under or interests in
any patent, trademark, copyright or other intellectual property, including
software license agreements with any other party, whether the applicable Grantor
is a licensee or licensor under any such license agreement, including the
license agreements listed on Schedule 3 attached hereto and made a part hereof,
as may be amended, restated, supplemented, or otherwise modified from time to
time.

 

(x)          “Inventory” means all inventory (as that term is defined in the
Code) in all of its forms of the applicable Grantor, wherever located,
including, without limitation, (i) all goods in which the applicable Grantor has
an interest in mass or a joint or other interest or right of any kind (including
goods in which the applicable Grantor has an interest or right as consignee),
and (ii) all goods which are returned to or repossessed by the applicable
Grantor, and all accessions thereto, products thereof and documents therefor.

 

(y)          “Investment Related Property” means (i) investment property (as
that term is defined in the Code), and (ii) all of the following (regardless of
whether classified as investment property under the Code): all Pledged
Interests, Pledged Operating Agreements, and Pledged Partnership Agreements.

 

4

 

 

(z)          "Joinder" means each Joinder to this Agreement executed and
delivered by Collateral Agent and each of the other parties listed on the
signature pages thereto, in substantially the form of Exhibit D.

 

(aa)         “Lien” has the meaning specified therefor in the Notes.

 

(bb)         “Negotiable Collateral” means letters of credit, letter-of-credit
rights, instruments, promissory notes, drafts, and documents.

 

(cc)         “Notes” has the meaning specified therefor in the Securities
Purchase Agreement.

 

(dd)         “Patents” means all patents and patent applications, and also
includes (i) the patents and patent applications listed on Schedule 4 attached
hereto and made a part hereof, (ii) all renewals thereof, (iii) all income,
royalties, damages and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
or dilutions thereof, (iv) the right to sue for past, present and future
infringements and dilutions thereof, and (v) all of each Grantor’s rights
corresponding thereto throughout the world.

 

(ee)         “Patent Security Agreement” means each Patent Security Agreement
among Grantors in favor of the Collateral Agent, in substantially the form of
Exhibit B attached hereto, pursuant to which Grantors have granted to the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
all their respective Patents, as may be amended, restated, supplemented, or
otherwise modified from time to time.

 

(ff)          “Permitted Liens” has the meaning specified therefor in the Notes.

 

(gg)         “Person” has the meaning specified therefor in the Securities
Purchase Agreement.

 

(hh)         “Pledged Companies” means, each Person listed on Schedule 5 hereto
as a “Pledged Company,” together with each other Person all or a portion of
whose Stock is acquired or otherwise owned by a Grantor after the date hereof.

 

(ii)            “Pledged Interests” means all of each Grantor’s right, title and
interest in and to all of the Stock now or hereafter owned by such Grantor,
regardless of class or designation, including all substitutions therefor and
replacements thereof, all proceeds thereof and all rights relating thereto, also
including any certificates representing the Stock, the right to receive any
certificates representing any of the Stock, all warrants, options, share
appreciation rights and other rights, contractual or otherwise, in respect
thereof, and the right to receive dividends, distributions of income, profits,
surplus, or other compensation by way of income or liquidating distributions, in
cash or in kind, and cash, instruments, and other property from time to time
received, receivable, or otherwise distributed in respect of or in addition to,
in substitution of, on account of, or in exchange for any or all of the
foregoing.

 

5

 

 

(jj)           “Pledged Operating Agreements” means all of each Grantor’s
rights, powers, and remedies under the limited liability company operating
agreements of each of the Pledged Companies that are limited liability
companies, as may be amended, restated, supplemented, or otherwise modified from
time to time.

 

(kk)          “Pledged Partnership Agreements” means all of each Grantor’s
rights, powers, and remedies under the partnership agreements of each of the
Pledged Companies that are partnerships, as may be amended, restated,
supplemented, or otherwise modified from time to time.

 

(ll)           “Proceeds” has the meaning specified therefor in Section 3.

 

(mm)       “Real Property” means any estates or interests in real property now
owned or hereafter acquired by any Grantor and the improvements thereto.

 

(nn)         “Records” means information that is inscribed on a tangible medium
or which is stored in an electronic or other medium and is retrievable in
perceivable form.

 

(oo)         “Secured Obligations” mean all of the present and future payment
and performance obligations of Grantors arising under this Agreement, the Notes,
the Guaranties, and the other Transaction Documents, including, without
duplication, reasonable attorneys’ fees and expenses and any interest, fees, or
expenses that accrue after the filing of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any Insolvency
Proceeding.

 

(pp)         “Secured Parties” mean collectively, the Collateral Agent and each
of the “buyers” identified on the schedule of Buyers attached to the Securities
Purchase Agreement and each of their respective successors and assigns.

 

(qq)         “Securities Account” means a securities account (as that term is
defined in the Code).

 

(rr)           “Security Documents” means, collectively, this Agreement, each
Copyright Security Agreement, each Patent Security Agreement, each Trademark
Security Agreement, each Control Agreement, and each other security agreement,
pledge agreement, assignment, mortgage, security deed, deed of trust, and other
agreement or document executed and delivered by a Grantor as security for any of
the Secured Obligations, as may be amended, restated, supplemented, or otherwise
modified from time to time.

 

(ss)         “Security Interest” and “Security Interests” have the meanings
specified therefor in Section 3.

 

(tt)          “Stock” means all shares, options, warrants, interests (including,
without limitation, membership and partnership interests), participations, or
other equivalents (regardless of how designated) of or in a Person, whether
voting or nonvoting, including common stock, preferred stock, or any other
“equity security” (as such term is defined in Rule 3a11-1 of the General Rules
and Regulations promulgated by the United States Securities and Exchange
Commission and any successor thereto under the Securities Exchange Act of 1934,
as in effect from time to time).

 

6

 

 

(uu)         “Subsidiaries” and “Subsidiary” each have the meanings specified
therefor in the Notes.

 

(vv)         “Supporting Obligations” means supporting obligations (as such term
is defined in the Code).

 

(ww)        “Trademarks” means all trademarks, trade names, trademark
applications, service marks, service mark applications, and also includes (i)
the trade names, trademarks, trademark applications, service marks, and service
mark applications listed on Schedule 6 attached hereto and made a part hereof,
and (ii) all renewals thereof, (iii) all income, royalties, damages and payments
now and hereafter due or payable under and with respect thereto, including
payments under all licenses entered into in connection therewith and damages and
payments for past or future infringements or dilutions thereof, (iv) the right
to sue for past, present and future infringements and dilutions thereof, (v) the
goodwill of each Grantor’s business symbolized by the foregoing or connected
therewith, and (vi) all of each Grantor’s rights corresponding thereto
throughout the world.

 

(xx)          “Trademark Security Agreement” means each Trademark Security
Agreement among Grantors in favor of the Collateral Agent in substantially the
form of Exhibit C attached hereto, pursuant to which Grantors have granted to
the Collateral Agent, for the benefit of the Secured Parties, a security
interest in all their respective Trademarks.

 

(yy)         “Transaction Documents” has the meaning specified therefor in the
Securities Purchase Agreement.

 

(zz)          “URL” means “uniform resource locator,” an internet web address.

 

(aaa)        “Warrants” has the meaning specified therefor in the Securities
Purchase Agreement.

 

3.          Grant of Security. Each Grantor hereby unconditionally grants,
assigns, and pledges to the Collateral Agent, for the benefit of the Secured
Parties, a separate, continuing security interest (each, a “Security Interest”
and, collectively, the “Security Interests”) in substantially all of the assets
of such Grantor in the United States (excluding Real Property) whether now owned
or hereafter acquired or arising and wherever located (collectively, the
“Collateral”), including, without limitation, such Grantor’s right, title, and
interest in and to the following, whether now owned or hereafter acquired or
arising and wherever located in the United States:

 

(a)             all of such Grantor’s Accounts;

 

(b)            all of such Grantor’s Books;

 

7

 

 

(c)            all of such Grantor’s Chattel Paper;

 

(d)            all of such Grantor’s Deposit Accounts;

 

(e)            all of such Grantor’s Equipment and fixtures;

 

(f)            all of such Grantor’s General Intangibles;

 

(g)            all of such Grantor’s Inventory;

 

(h)            all of such Grantor’s Investment Related Property;

 

(i)             all of such Grantor’s Negotiable Collateral;

 

(j)             all of such Grantor’s rights in respect of Supporting
Obligations;

 

(k)            all of such Grantor’s Commercial Tort Claims;

 

(l)             all of such Grantor’s money, cash, cash equivalents, or other
assets of each such Grantor that now or hereafter come into the possession,
custody, or control of any Secured Party;

 

(m)           all of the proceeds and products, whether tangible or intangible,
of any of the foregoing, including proceeds of insurance or Commercial Tort
Claims covering or relating to any or all of the foregoing, and any and all
Accounts, Books, Chattel Paper, Deposit Accounts, Equipment, General
Intangibles, Inventory, Investment Related Property, Negotiable Collateral,
Supporting Obligations, money, or other tangible or intangible property
resulting from the sale, lease, license, exchange, collection, or other
disposition of any of the foregoing, the proceeds of any award in condemnation
with respect to any of the foregoing, any rebates or refunds, whether for taxes
or otherwise, and all proceeds of any such proceeds, or any portion thereof or
interest therein, and the proceeds thereof, and all proceeds of any loss of,
damage to, or destruction of the above, whether insured or not insured, and, to
the extent not otherwise included, any indemnity, warranty, or guaranty payable
by reason of loss or damage to, or otherwise with respect to any of the
foregoing (the “Proceeds”). Without limiting the generality of the foregoing,
the term “Proceeds” includes whatever is receivable or received when Investment
Related Property or proceeds are sold, exchanged, collected, or otherwise
disposed of, whether such disposition is voluntary or involuntary, and includes
proceeds of any indemnity or guaranty payable to any Grantor or any Secured
Party from time to time with respect to any of the Investment Related Property.

 

Notwithstanding anything herein to the contrary, the term “Collateral” shall not
include, any Subsidiary of such Grantor organized under the laws of a
jurisdiction other than the United States, any of the states thereof or the
District of Columbia (a “Foreign Subsidiary”).

 

8

 

 

4.          Security for Obligations. This Agreement and the Security Interests
created hereby secure the payment and performance of the Secured Obligations,
whether now existing or arising hereafter. Without limiting the generality of
the foregoing, this Agreement secures the payment of all amounts which
constitute part of the Secured Obligations and would be owed by Grantors, or any
of them, to Secured Parties, or any of them, but for the fact that they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding
involving any Grantor.

 

5.          Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each of the Grantors shall remain liable under the
contracts and agreements included in the Collateral, including the Pledged
Operating Agreements and the Pledged Partnership Agreements, to perform all of
the duties and obligations thereunder to the same extent as if this Agreement
had not been executed, (b) the exercise by Secured Parties, or any of them, of
any of the rights hereunder shall not release any Grantor from any of its duties
or obligations under such contracts and agreements included in the Collateral,
and (c) no Secured Party shall have any obligation or liability under such
contracts and agreements included in the Collateral by reason of this Agreement,
nor shall any Secured Party be obligated to perform any of the obligations or
duties of any Grantor thereunder or to take any action to collect or enforce any
claim for payment assigned hereunder. Until an Event of Default shall occur and
be continuing, except as otherwise provided in this Agreement or any other
Transaction Document, Grantors shall have the right to possession and enjoyment
of the Collateral for the purpose of conducting the ordinary course of their
respective businesses, subject to and upon the terms hereof and the other
Transaction Documents. Without limiting the generality of the foregoing, it is
the intention of the parties hereto that record and beneficial ownership of the
Pledged Interests, including all voting, consensual, and dividend rights, shall
remain in the applicable Grantor until the occurrence of an Event of Default and
until the Collateral Agent shall notify the applicable Grantor of Collateral
Agent’s exercise of voting, consensual, or dividend rights with respect to the
Pledged Interests pursuant to Section 16 hereof.

 

6.          Representations and Warranties. Each Grantor hereby represents and
warrants as follows:

 

(a)          The exact legal name of each of the Grantors is set forth on the
signature pages of this Agreement.

 

(b)          Schedule 7 attached hereto sets forth (i) all Real Property owned
or leased by Grantors, together with all other locations of Collateral, as of
the date hereof, and (ii) the chief executive office of each Grantor as of the
date hereof.

 

(c)          As of the date hereof, no Grantor has any interest in, or title to,
any Copyrights, Intellectual Property Licenses, Patents, or Trademarks except as
set forth on Schedules 2, 3, 4 and 6, respectively, attached hereto. This
Agreement is effective to create a valid and continuing Lien on such Copyrights,
Intellectual Property Licenses, Patents and Trademarks and, upon filing of the
Copyright Security Agreement with the United States Copyright Office and filing
of the Patent Security Agreement and the Trademark Security Agreement with the
United States Patent and Trademark Office, and the filing of appropriate
financing statements in the jurisdictions listed on Schedule 8 hereto, all
action necessary or desirable to protect and perfect the Security Interests in
and to each Grantor’s Patents, Trademarks, or Copyrights has been taken and such
perfected Security Interests are enforceable as such as against any and all
creditors of and purchasers from any Grantor. No Grantor has any interest in any
material Copyright that is necessary in connection with the operation of such
Grantor’s business, except for those Copyrights identified on Schedule 2
attached hereto which have been registered with the United States Copyright
Office.

 

9

 

 

(d)          This Agreement creates a valid security interest in all of the
Collateral of each Grantor, to the extent a security interest therein can be
created under the Code, securing the payment of the Secured Obligations. Except
to the extent a security interest in the Collateral cannot be perfected by the
filing of a financing statement under the Code, all filings and other actions
necessary or desirable to perfect and protect such security interest have been
duly taken or will have been taken upon the filing of financing statements
listing each applicable Grantor, as a debtor, and Collateral Agent, as secured
party, in the jurisdictions listed next to such Grantor’s name on Schedule 8
attached hereto. Upon the making of such filings, Collateral Agent shall each
have a first priority perfected security interest in all of the Collateral of
each Grantor to the extent such security interest can be perfected by the filing
of a financing statement. All action by any Grantor necessary to protect and
perfect such security interest on each item of Collateral has been duly taken or
will be duly taken pursuant to the terms hereunder.

 

(e)          (i) Except for the Security Interests created hereby, such Grantor
is and will at all times be the sole holder of record and the legal and
beneficial owner, free and clear of all Liens other than Permitted Liens, of the
Pledged Interests indicated on Schedule 5 as being owned by such Grantor and,
when acquired by such Grantor, any Pledged Interests acquired after the date
hereof; (ii) all of the Pledged Interests are duly authorized, validly issued,
fully paid and non-assessable and the Pledged Interests constitute or will
constitute the percentage of the issued and outstanding Stock of the Pledged
Companies of such Grantor identified on Schedule 5 hereto; (iii) such Grantor
has the right and requisite authority to pledge all Investment Related Property
pledged by such Grantor to the Collateral Agent as provided herein; (iv) all
actions necessary or desirable to perfect, establish the first priority of, or
otherwise protect, Collateral Agent’s Liens in the Investment Related Property
pledged hereunder, and the proceeds thereof, have been or will be duly taken,
(A) upon the execution and delivery of this Agreement; (B) if requested by the
Collateral Agent, upon the taking of possession by Collateral Agent of any
certificates constituting the Pledged Interests, to the extent such Pledged
Interests are represented by certificates, together with undated powers endorsed
in blank by the applicable Grantor; and (C) upon the filing of financing
statements in the applicable jurisdiction set forth on Schedule 8 attached
hereto for such Grantor with respect to the Pledged Interests of such Grantor
that are not represented by certificates, and (iv) if requested by the
Collateral Agent, each Grantor has delivered to and deposited with the
Collateral Agent (or, with respect to any Pledged Interests created or obtained
after the date hereof, will deliver and deposit in accordance with Sections 7(a)
and 9 hereof) all certificates representing the Pledged Interests now or
hereafter owned by such Grantor to the extent such Pledged Interests are
represented by certificates, and undated powers endorsed in blank with respect
to such certificates. None of the Pledged Interests owned or held by such
Grantor has been issued or transferred in violation of any securities
registration, securities disclosure, or similar laws of any jurisdiction to
which such issuance or transfer may be subject.

 

10

 

 

(f)          Notwithstanding the foregoing and anything in this Agreement to the
contrary, the Pledged Interests shall not include Stock and any other securities
of a Subsidiary to the extent that the pledge of such Stock or other securities
results in the Grantor being required to file separate financial statements of
such Subsidiary with the SEC (or any other governmental agency), but only to the
extent necessary to not be subject to such requirement and only for so long as
such requirement is in existence. In addition, in the event that Rule 3-16 of
Regulation S-X under the Securities Act is amended, modified or interpreted by
the SEC to require (or is replaced with another rule or regulation or another
law, rule or regulation is adopted which would require) the filing with the SEC
(or another governmental agency) of separate financial statements of any
Subsidiary due to the fact that the Subsidiary’s Stock or other securities
secure any Secured Obligations, then the Stock or other securities of such
Subsidiary will automatically be deemed to be excluded from the Collateral, but
only to the extent necessary to not be subject to such requirement and only for
so long as is required to not be subject to such requirement. In such event,
this Agreement may be amended or modified, without the consent of any Secured
Party, to the extent necessary to release the security interests in the Pledged
Interests or other securities that are so deemed to be excluded from the
Collateral. In the event that Rule 3-16 of Regulation S-X under the Securities
Act is amended, modified or interpreted by the SEC to permit (or is replaced
with another rule or regulation, or any other law, rule or regulation is adopted
which would permit) such Subsidiary’s Stock or other securities to secure the
Secured Obligations in excess of the amount then pledged without the filing with
the SEC (or any other governmental agency) of separate financial statements of
such Subsidiary, then the Stock or other securities of such Subsidiary will
automatically be deemed to no longer be excluded from the Collateral, but only
to the extent necessary to not be subject to any such financial statement
requirement.

 

(g)          No consent, approval, authorization, or other order or other action
by, and no notice to or filing with, any Governmental Authority or any other
Person is required (i) for the grant of a Security Interest by such Grantor in
and to the Collateral pursuant to this Agreement or for the execution, delivery,
or performance of this Agreement by such Grantor, or (ii) for the exercise by
the Collateral Agent of the voting or other rights provided in this Agreement
with respect to Investment Related Property pledged hereunder or the remedies in
respect of the Collateral pursuant to this Agreement, except (A) as may be
required in connection with such disposition of Investment Related Property by
laws affecting the offering and sale of securities generally and (B) for any
consent that may be required for the assignment of any Intellectual Property
License that expressly provides that such Intellectual Property License is not
assignable (or is not assignable without the consent of the other party to such
Intellectual Property License).

 

(h)          Schedule 9 contains a complete and accurate list of all of each
Grantor’s Deposit Accounts and Securities Accounts, including, without
limitation, with respect to each bank or securities intermediary (a) the name
and address of such Person and (b) the account numbers of such accounts
maintained with such Person.

 

11

 

 

Notwithstanding anything contained in this Agreement to the contrary, the
disclosures set forth on the Schedules referenced in Section 6 above shall be
limited to assets located in the United States.

 

7.          Covenants. Each Grantor, jointly and severally, covenants and agrees
with the Collateral Agent that from and after the date of this Agreement and
until the date of termination of this Agreement in accordance with Section 24
hereof (but only to the extent the particular assets described in this Section 7
constitute Collateral hereunder):

 

(a)          Possession of Collateral. In the event that any Collateral,
including proceeds, is evidenced by or consists of Negotiable Collateral,
Investment Related Property, or Chattel Paper, in each case valued in an amount
in excess of $50,000, and if and to the extent that perfection or priority of
the Collateral Agent’s Security Interests is dependent on or enhanced by
possession, the applicable Grantor, immediately upon the request of the
Collateral Agent, shall execute such other documents and instruments as shall be
requested by the Collateral Agent or, if applicable, endorse and deliver
physical possession of such Negotiable Collateral, Investment Related Property,
or Chattel Paper to the Collateral Agent, together with such undated powers
endorsed in blank as shall be requested by the Collateral Agent.

 

(b)          Chattel Paper.

 

 (i)          Upon the request of the Collateral Agent, each Grantor shall take
all steps reasonably necessary to grant the Collateral Agent control of all
Chattel Paper in excess of $50,000 in accordance with the and all “transferable
records” as that term is defined in Section 16 of the Uniform Electronic
Purchase Act and Section 201 of the federal Electronic Signatures in Global and
National Commerce Act as in effect in any relevant jurisdiction; and

 

 (ii)         If any Grantor retains possession of any Chattel Paper or
instruments in excess of $50,000 in each case (which retention of possession
shall be subject to the extent permitted hereby and by the Securities Purchase
Agreement), promptly upon the request of the Collateral Agent, such Chattel
Paper and instruments shall be marked with the following legend: “This writing
and the obligations evidenced or secured hereby are subject to the Security
Interests of Iroquois Master Fund, L.P. as Collateral Agent.”

 

12

 

 

(c)          Control Agreements. Upon the request of the Collateral Agent, (A)
each Grantor shall cause each bank and other financial institution with an
account referred to in Schedule 9 hereto (each such account, a “Controlled
Account”) other than any Foreign Currency Controlled Accounts, to execute and
deliver to the Collateral Agent a Control Agreement, in form and substance
satisfactory to the Collateral Agent, duly executed by each Grantor and such
bank or financial institution, or enter into other arrangements in form and
substance satisfactory to the Collateral Agent, pursuant to which such
institution shall irrevocably agree, inter alia, subject to Section 14(t) of
each Note, with respect to each Deposit Account, that (i) it will comply at any
time with the instructions originated by the Collateral Agent to such bank or
financial institution directing the disposition of cash, securities, Investment
Related Property and other items from time to time credited to such account,
without further consent of each Grantor, (ii) all securities, Investment Related
Property and other items of each Grantor deposited with such institution shall
be subject to a perfected, first priority security interest in favor of the
Collateral Agent, (iii) any right of set off (other than recoupment of standard
fees), banker’s Lien or other similar Lien, security interest or encumbrance
shall be fully waived as against the Collateral Agent, and (iv) upon receipt of
written notice from the Collateral Agent during the continuance of an Event of
Default, such bank or financial institution shall immediately send to the
Collateral Agent by wire transfer (to such account as the Collateral Agent shall
specify, or in such other manner as the Collateral Agent shall direct) all such
cash, the value of any securities, Investment Related Property and other items
held by it. Without the prior written consent of the Collateral Agent, no
Grantor shall create or maintain any Deposit Account or Securities Account
except for the accounts set forth in Schedule 9 hereto.

 

(d)          Letter-of-Credit Rights. Each Grantor that is or becomes the
beneficiary of a letter of credit shall promptly (and in any event within 2
Business Days after becoming a beneficiary) notify the Collateral Agent thereof
and, upon the request by the Collateral Agent, enter into a multi-party
agreement with the Collateral Agent and the issuing or confirming bank with
respect to letter-of-credit rights assigning such letter-of-credit rights to the
Collateral Agent and directing all payments thereunder to the Collateral Agent,
all in form and substance satisfactory to the Collateral Agent.

 

(e)          Commercial Tort Claims. Each Grantor shall promptly (and in any
event within two (2) Business Days of receipt thereof) notify the Collateral
Agent in writing upon incurring or otherwise obtaining a Commercial Tort Claim
after the date hereof and, upon request of the Collateral Agent, promptly amend
Schedule 1 to this Agreement to describe such after-acquired Commercial Tort
Claim in a manner that reasonably identifies such Commercial Tort Claim, and
hereby authorizes the filing of additional financing statements or amendments to
existing financing statements describing such Commercial Tort Claims, and agrees
to do such other acts or things deemed necessary or desirable by the Collateral
Agent to give the Collateral Agent, for the benefit of the Secured Parties, a
first priority, perfected security interest in any such Commercial Tort Claim.

 

(f)          Government Contracts. If any Account or Chattel Paper arises out of
a contract or contracts with the United States of America, or any department,
agency, or instrumentality thereof, Grantors shall promptly (and in any event
within 2 Business Days of the creation thereof) notify the Collateral Agent
thereof in writing and execute any instruments or take any steps reasonably
required by the Collateral Agent in order that all moneys due or to become due
under such contract or contracts shall be assigned to the Collateral Agent, and
shall provide written notice thereof and take all other appropriate actions
under the Assignment of Claims Act or other applicable law to provide the
Collateral Agent a first-priority perfected security interest in such contract.

 

(g)          Intellectual Property.

 

13

 

 

(i)          In order to facilitate filings with the United States Patent and
Trademark Office and the United States Copyright Office or any other applicable
Governmental Authority, each Grantor shall execute and deliver to the Collateral
Agent one or more Copyright Security Agreements, Trademark Security Agreements,
or Patent Security Agreements to further evidence the Collateral Agent’s Liens
on such Grantor’s Copyrights, Trademarks or Patents.

 

(ii)         Each Grantor shall have the duty (A) to promptly sue for
infringement, misappropriation, or dilution with respect to its rights in
Intellectual Property to the extent such Intellectual Property is material (as
determined by such Grantor) to the business of such Grantor, and to recover any
and all damages for such infringement, misappropriation, or dilution, (B) to
prosecute diligently any material (as determined by such Grantor) trademark
application or service mark application that is part of the Trademarks pending
as of the date hereof or hereafter until the termination of this Agreement, (C)
to prosecute diligently any patent application that is material (as determined
by such Grantor) to the business of such Grantor that is part of the Patents
pending as of the date hereof or hereafter until the termination of this
Agreement, and (D) to take all reasonable and necessary action to preserve and
maintain all of each Grantor’s material Trademarks, Patents, Copyrights,
Intellectual Property Licenses, necessary to such Grantor’s business and its
rights therein, including the filing of applications for renewal, affidavits of
use, affidavits of noncontestability and opposition and interference and
cancellation proceedings. Each Grantor shall promptly file an application with
the United States Copyright Office for any Copyright that is material to the
business of such Grantor and that has not been registered with the United States
Copyright Office. Each Grantor shall promptly file an application with the
United States Patent and Trademark Office for any Patent or Trademark that is
material to the business of such Grantor and that has not been registered with
the United States Patent and Trademark Office. Any expenses incurred in
connection with the foregoing shall be borne by Grantors. Each Grantor further
agrees not to abandon any Trademark, Patent, Copyright, or Intellectual Property
License that is material to the business of such Grantor.

 

(iii)        Grantors acknowledge and agree that the Collateral Agent shall have
no duties with respect to the Trademarks, Patents, Copyrights, or Intellectual
Property Licenses. Without limiting the generality of this Section 7(g),
Grantors acknowledge and agree that the Collateral Agent shall not be under any
obligation to take any steps necessary to preserve rights in the Trademarks,
Patents, Copyrights, or Intellectual Property Licenses against any other Person,
but the Collateral Agent may do so at its option from and after the occurrence
and during the continuance of an Event of Default, and all expenses incurred in
connection therewith (including fees and expenses of attorneys and other
professionals) shall be for the sole account of the Grantors and shall be deemed
to be Secured Obligations.

 

14

 

 

(h)          Investment Related Property.

 

 (i)          If any Grantor shall receive or become entitled to receive any
Pledged Interests after the date hereof, it shall promptly (and in any event
within 2 Business Days of receipt thereof) identify such Pledged Interests in a
written notice to the Collateral Agent;

 

(ii)         Grantors shall notify the Collateral Agent of all sums of money and
property paid or distributed in respect of the Investment Related Property
pledged hereunder which are received by any Grantor, and if so requested by the
Collateral Agent, shall be held by the Grantors in trust for the benefit of the
Collateral Agent;

 

(iii)        Upon request of the Collateral Agent, each Grantor shall promptly
deliver to the Collateral Agent a copy of each notice or other communication
received by it in respect of any Pledged Interests;

 

(iv)        No Grantor shall make or consent to any material amendment or other
modification or waiver with respect to any Pledged Interests, Pledged Operating
Agreement, or Pledged Partnership Agreement, or enter into any agreement or
permit to exist any restriction with respect to any Pledged Interests;

 

(v)         Each Grantor agrees that it will cooperate with the Collateral Agent
in obtaining all necessary approvals and making all necessary filings under
federal, state, local, or foreign law in connection with the Security Interests
on the Investment Related Property pledged hereunder or any sale or transfer
thereof; and

 

(vi)        As to all limited liability company or partnership interests issued
under any Pledged Operating Agreement or Pledged Partnership Agreement, each
Grantor hereby represents, warrants and covenants that the Pledged Interests
issued pursuant to such agreement (A) are not and shall not be dealt in or
traded on securities exchanges or in securities markets, (B) do not and will not
constitute investment company securities, and (C) are not and will not be held
by such Grantor in a securities account. In addition, none of the Pledged
Operating Agreements, the Pledged Partnership Agreements, or any other
agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged Partnership Agreement, provide or shall provide
that such Pledged Interests are securities governed by Article 8 of the Uniform
Commercial Code as in effect in any relevant jurisdiction.

 

(i)          Transfers and Other Liens. Grantors shall not (i) sell, lease,
license, assign (by operation of law or otherwise), transfer or otherwise
dispose of, or grant any option with respect to, any of the Collateral, except
as expressly permitted by this Agreement and the other Transaction Documents, or
(ii) create or permit to exist any Lien upon or with respect to any of the
Collateral of any of Grantors, except for Permitted Liens. The inclusion of
Proceeds in the Collateral shall not be deemed to constitute consent by the
Collateral Agent to any sale or other disposition of any of the Collateral
except as expressly permitted in this Agreement or the other Transaction
Documents. Notwithstanding anything contained in this Agreement to the contrary,
Permitted Liens shall not be permitted with respect to any Pledged Interests.

 

15

 

 

(j)          Preservation of Existence.  Each Grantor shall maintain and
preserve its existence, rights and privileges, and become or remain duly
qualified and in good standing in each jurisdiction in which the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary.

 

(k)          Maintenance of Properties. Each Grantor shall maintain and preserve
all of its properties which are necessary in the proper conduct of its business
in good working order and condition, ordinary wear and tear excepted, and comply
at all times with the material provisions of all leases to which it is a party
as lessee or under which it occupies property, so as to prevent any loss or
forfeiture thereof or thereunder.

 

(l)          Maintenance of Insurance. Each Grantor shall maintain insurance
with responsible and reputable insurance companies or associations (including,
without limitation, comprehensive general liability, property, hazard, rent and
business interruption insurance) with respect to all of its assets and
properties (including, without limitation, all real properties leased or owned
by it and any and all Inventory and Equipment) and business, in such amounts and
covering such risks as is required by any governmental authority having
jurisdiction with respect thereto or as is carried generally in accordance with
sound business practice by companies in similar businesses similarly situated,
in each case, acceptable to the Collateral Agent.

 

(m)          Other Actions as to Any and All Collateral. Each Grantor shall
promptly (and in any event within ten (10) Business Days of acquiring or
obtaining such Collateral) notify the Collateral Agent in writing upon (i)
acquiring or otherwise obtaining any Collateral after the date hereof consisting
of Trademarks, Patents, registered Copyrights, Intellectual Property Licenses,
Investment Related Property, Chattel Paper (electronic, tangible or otherwise),
promissory notes (as defined in the Code, or instruments (as defined in the
Code) or (ii) any amount payable under or in connection with any of the
Collateral being or becoming evidenced after the date hereof by any Chattel
Paper, promissory notes, or instruments and, in each such case upon the request
of the Collateral Agent, promptly execute such other documents, or if
applicable, deliver such Chattel Paper (if such Chattel Paper holds a value in
excess of $50,000), other documents or certificates evidencing any Investment
Related Property and do such other acts or things deemed necessary or desirable
by the Collateral Agent to protect the Collateral Agent’s Security Interests
therein.

 

8.          Relation to Other Transaction Documents. The provisions of this
Agreement shall be read and construed with the Transaction Documents referred to
below in the manner so indicated.

 

16

 

 

(a)          Indenture, Securities Purchase Agreement and Notes. In the event of
any conflict between any provision in this Agreement and any provision in the
Indenture, Securities Purchase Agreement or Notes, such provision of the
Indenture, Securities Purchase Agreement or Notes shall control, except to the
extent the applicable provision in this Agreement is more restrictive with
respect to the rights of Grantors or imposes more burdensome or additional
obligations on Grantors, in which event the applicable provision in this
Agreement shall control.

 

(b)          Patent, Trademark, Copyright Security Agreements. The provisions of
the Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security Agreements, Trademark Security
Agreements or the Patent Security Agreements shall limit any of the rights or
remedies of the Collateral Agent hereunder.

 

9.          Further Assurances.

 

(a)          Each Grantor agrees that from time to time, at its own expense,
such Grantor will promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or that the
Collateral Agent may reasonably request, in order to perfect and protect the
Security Interests granted or purported to be granted hereby or to enable the
Collateral Agent to exercise and enforce its rights and remedies hereunder with
respect to any of the Collateral.

 

(b)          Each Grantor authorizes the filing by the Collateral Agent of
financing or continuation statements, or amendments thereto, and such Grantor
will execute and deliver to the Collateral Agent such other instruments or
notices, as may be necessary or as the Collateral Agent may reasonably request,
in order to perfect and preserve the Security Interests granted or purported to
be granted hereby.

 

(c)          Each Grantor authorizes the Collateral Agent at any time and from
time to time to file, transmit, or communicate, as applicable, financing
statements and amendments (i) describing the Collateral as “all personal
property of debtor” or “all assets of debtor” or words of similar effect, (ii)
describing the Collateral as being of equal or lesser scope or with greater
detail, or (iii) that contain any information required by part 5 of Article 9 of
the Code for the sufficiency or filing office acceptance. Each Grantor also
hereby ratifies any and all financing statements or amendments previously filed
by the Collateral Agent in any jurisdiction.

 

(d)          Each Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement filed in connection with this Agreement without the prior
written consent of the Collateral Agent, subject to such Grantor’s rights under
Section 9-509(d)(2) of the Code.

 

(e)          Each Grantor shall permit the Collateral Agent or its employees,
accountants, attorneys or agents, to examine and inspect any Collateral or any
other property of such Grantor at any time during ordinary business hours upon
reasonable notice.

 

17

 

 

10.         The Collateral Agent’s Right to Perform Contracts, Exercise Rights,
etc. Upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent (a) may proceed to perform any and all of the obligations of
any Grantor contained in any contract, lease, or other agreement and exercise
any and all rights of any Grantor therein contained as fully as such Grantor
itself could, (b) shall have the right to use any Grantor’s rights under
Intellectual Property Licenses in connection with the enforcement of the
Collateral Agent’s rights hereunder, including the right to prepare for sale and
sell any and all Inventory and Equipment now or hereafter owned by any Grantor
and now or hereafter covered by such licenses, and (c) shall have the right to
request that any Stock that is pledged hereunder be registered in the name of
the Collateral Agent or any of its nominees.

 

11.         Collateral Agent Appointed Attorney-in-Fact. Each Grantor, on behalf
of itself and each Subsidiary of such Grantor, hereby irrevocably appoints the
Collateral Agent as the attorney-in-fact of such Grantor and each such
Subsidiary solely for the purposes set forth in this section. In the event any
Grantor or any such Subsidiary fails to execute or deliver in a timely manner
any Transaction Document or other agreement, document, certificate or instrument
which such Grantor or Subsidiary now or at any time hereafter is required to
execute or deliver pursuant to the terms of the Indenture, Securities Purchase
Agreement or any other Transaction Document, the Collateral Agent shall have
full authority in the place and stead of such Grantor or such Subsidiary, and in
the name of such Grantor, such Subsidiary or otherwise, to execute and deliver
each of the foregoing. Without limitation of the foregoing, the Collateral Agent
shall have full authority in the place and stead of each Grantor and each such
Subsidiary, and in the name of any such Grantor, any such Subsidiary or
otherwise, at such time as an Event of Default has occurred and is continuing,
to take any action and to execute any instrument which the Collateral Agent may
reasonably deem necessary or advisable to accomplish the purposes of this
Agreement, including, without limitation:

 

(a)          to ask, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
connection with any Collateral of such Grantor or such Subsidiary;

 

(b)          to receive and open all mail addressed to such Grantor or such
Subsidiary and to notify postal authorities to change the address for the
delivery of mail to such Grantor or such Subsidiary to that of the Collateral
Agent;

 

(c)          to receive, indorse, and collect any drafts or other instruments,
documents, Negotiable Collateral or Chattel Paper;

 

(d)          to file any claims or take any action or institute any proceedings
which the Collateral Agent may deem necessary or desirable for the collection of
any of the Collateral of such Grantor or such Subsidiary or otherwise to enforce
the rights of the Collateral Agent with respect to any of the Collateral;

 

(e)          to repair, alter, or supply goods, if any, necessary to fulfill in
whole or in part the purchase order of any Person obligated to such Grantor or
such Subsidiary in respect of any Account of such Grantor or such Subsidiary;

 

18

 

 

(f)          to use any labels, Patents, Trademarks, trade names, URLs, domain
names, industrial designs, Copyrights, customer lists, advertising matter or
other industrial or intellectual property rights, in advertising for sale and
selling Inventory and other Collateral and to collect any amounts due under
Accounts, contracts or Negotiable Collateral of such Grantor or such Subsidiary;
and

 

(g)          the Collateral Agent shall have the right, but shall not be
obligated, to bring suit in its own name to enforce the Trademarks, Patents,
Copyrights and Intellectual Property Licenses and, if the Collateral Agent shall
commence any such suit, the appropriate Grantor or such Subsidiary shall, at the
request of the Collateral Agent, do any and all lawful acts and execute any and
all proper documents reasonably required by the Collateral Agent in aid of such
enforcement.

 

To the extent permitted by law, each Grantor hereby ratifies, for itself and
each of its Subsidiaries, all that such attorney-in-fact shall lawfully do or
cause to be done by virtue hereof. Such power-of-attorney granted pursuant to
this Section 11 is coupled with an interest and shall be irrevocable until this
Agreement is terminated.

 

12.         Collateral Agent May Perform. If any Grantor fails to perform any
agreement contained herein, the Collateral Agent may itself perform, or cause
performance of, such agreement, and the reasonable expenses of the Collateral
Agent incurred in connection therewith shall be payable, jointly and severally,
by Grantors.

 

13.         Collateral Agent’s Duties; Bailee for Perfection. The powers
conferred on the Collateral Agent hereunder are solely to protect the Collateral
Agent’s interests in the Collateral and shall not impose any duty upon the
Collateral Agent in favor of any Grantor or any other Secured Party to exercise
any such powers. Except for the safe custody of any Collateral in its actual
possession and the accounting for moneys actually received by it hereunder, the
Collateral Agent shall have any duty to any Grantor or any other Secured Party
as to any Collateral or as to the taking of any necessary steps to preserve
rights against prior parties or any other rights pertaining to any Collateral.
The Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of any Collateral in its actual possession if such
Collateral is accorded treatment substantially equal to that which the
Collateral Agent accords its own property.

 

14.         Collection of Accounts, General Intangibles and Negotiable
Collateral. At any time upon the occurrence and during the continuation of an
Event of Default, the Collateral Agent may (a) notify Account Debtors of any
Grantor that the Accounts, General Intangibles, Chattel Paper or Negotiable
Collateral have been assigned to the Collateral Agent or that the Collateral
Agent has a security interest therein, and (b) collect the Accounts, General
Intangibles and Negotiable Collateral directly, and any collection costs and
expenses shall constitute part of the Secured Obligations.

 

19

 

 

15.         Disposition of Pledged Interests by the Collateral Agent. None of
the Pledged Interests existing as of the date of this Agreement are, and none of
the Pledged Interests hereafter acquired on the date of acquisition thereof will
be, registered or qualified under the various federal, state or other securities
laws of the United States or any other jurisdiction, and disposition thereof
after an Event of Default may be restricted to one or more private (instead of
public) sales in view of the lack of such registration. Each Grantor understands
that in connection with such disposition, the Collateral Agent may approach only
a restricted number of potential purchasers and further understands that a sale
under such circumstances may yield a lower price for the Pledged Interests than
if the Pledged Interests were registered and qualified pursuant to federal,
state and other securities laws and sold on the open market. Each Grantor,
therefore, agrees that: (a) if the Collateral Agent shall, pursuant to the terms
of this Agreement, sell or cause the Pledged Interests or any portion thereof to
be sold at a private sale, the Collateral Agent shall have the right to rely
upon the advice and opinion of any nationally recognized brokerage or investment
firm (but shall not be obligated to seek such advice and the failure to do so
shall not be considered in determining the commercial reasonableness of such
action) as to the best manner in which to offer the Pledged Interest or any
portion thereof for sale and as to the best price reasonably obtainable at the
private sale thereof; and (b) such reliance shall be conclusive evidence that
the Collateral Agent has handled the disposition in a commercially reasonable
manner.

 

16.         Voting Rights.

 

(a)          Upon the occurrence and during the continuation of an Event of
Default, (i) the Collateral Agent may, at its option, and with 2 Business Days
prior notice to any Grantor, and in addition to all rights and remedies
available to the Collateral Agent under any other agreement, at law, in equity,
or otherwise, exercise all voting rights, and all other ownership or consensual
rights in respect of the Pledged Interests owned by such Grantor, but under no
circumstances is the Collateral Agent obligated by the terms of this Agreement
to exercise such rights, and (ii) if the Collateral Agent duly exercises its
right to vote any of such Pledged Interests, each Grantor hereby appoints the
Collateral Agent as such Grantor’s true and lawful attorney-in-fact and
IRREVOCABLE PROXY to vote such Pledged Interests in any manner that the
Collateral Agent deems advisable for or against all matters submitted or which
may be submitted to a vote of shareholders, partners or members, as the case may
be. Such power-of-attorney granted pursuant to this Section 16 is coupled with
an interest and shall be irrevocable until this Agreement is terminated.

 

(b)          For so long as any Grantor shall have the right to vote the Pledged
Interests owned by it, such Grantor covenants and agrees that it will not,
without the prior written consent of the Collateral Agent, vote or take any
consensual action with respect to such Pledged Interests which would materially
or adversely affect the rights of the Collateral Agent exercising the voting
rights owned by such Grantor or the value of the Pledged Interests.

 

17.         Remedies. Upon the occurrence and during the continuance of an Event
of Default:

 

20

 

 

(a)          The Collateral Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein, in the other
Transaction Documents, or otherwise available to it, all the rights and remedies
of a secured party on default under the Code or any other applicable law.
Without limiting the generality of the foregoing, each Grantor expressly agrees
that, in any such event, the Collateral Agent without any demand, advertisement,
or notice of any kind (except a notice specified below of time and place of
public or private sale) to or upon any Grantor or any other Person (all and each
of which demands, advertisements and notices are hereby expressly waived to the
maximum extent permitted by the Code or by any other applicable law), may take
immediate possession of all or any portion of the Collateral and (i) require
Grantors to, and each Grantor hereby agrees that it will at its own expense and
upon request of the Collateral Agent forthwith, assemble all or part of the
Collateral as directed by the Collateral Agent and make it available to the
Collateral Agent at one or more locations where such Grantor regularly maintains
Inventory, and (ii) without notice except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Collateral Agent’s offices or elsewhere, for cash, on credit, and
upon such other terms as the Collateral Agent may deem commercially reasonable.
Each Grantor agrees that, to the extent notice of sale shall be required by law,
at least 10 days notice to any Grantor of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification and specifically such notice shall constitute a
reasonable “authenticated notification of disposition” within the meaning of
Section 9-611 of the Code. The Collateral Agent shall not be obligated to make
any sale of Collateral regardless of notice of sale having been given. The
Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

 

(b)          The Collateral Agent is hereby granted a license or other right to
use, without liability for royalties or any other charge, each Grantor’s labels,
Patents, Copyrights, rights of use of any name, trade secrets, trade names,
Trademarks, service marks and advertising matter, URLs, domain names, industrial
designs, other industrial or intellectual property or any property of a similar
nature, whether owned by any Grantor or with respect to which any Grantor has
rights under license, sublicense, or other agreements (but only to the extent
(i) such license, sublicense or agreement does not prohibit such use by the
Collateral Agent and (ii) such Grantor will not be in default under such
license, sublicense, or other agreement as a result of such use by the
Collateral Agent), as it pertains to the Collateral, in preparing for sale,
advertising for sale and selling any Collateral, and each Grantor’s rights under
all licenses and all franchise agreements shall inure to the benefit of the
Collateral Agent.

 

(c)          Any cash held by the Collateral Agent as Collateral and all
proceeds received by the Collateral Agent in respect of any sale of, collection
from, or other realization upon all or any part of the Collateral shall be
applied against the Secured Obligations in the order set forth in Section 18
hereof. In the event the proceeds of Collateral are insufficient for the
Satisfaction in Full of the Secured Obligations (as defined below), each Grantor
shall remain jointly and severally liable for any such deficiency.

 

(d)          Each Grantor hereby acknowledges that the Secured Obligations arose
out of a commercial transaction, and agrees that if an Event of Default shall
occur and be continuing the Collateral Agent shall have the right to an
immediate writ of possession without notice of a hearing. The Collateral Agent
shall have the right to the appointment of a receiver for the properties and
assets of each Grantor, and each Grantor hereby consents to such rights and such
appointment and hereby waives any objection such Grantor may have thereto or the
right to have a bond or other security posted by the Collateral Agent.

 

21

 

 

(e)          The Collateral Agent may, in addition to other rights and remedies
provided for herein, in the other Transaction Documents, or otherwise available
to it under applicable law and without the requirement of notice to or upon any
Grantor or any other Person (which notice is hereby expressly waived to the
maximum extent permitted by the Code or any other applicable law), (i) with
respect to any Grantor’s Deposit Accounts in which  the Collateral Agent’s Liens
are perfected by control under Section 9-104 of the Code, instruct the bank
maintaining such Deposit Account for the applicable Grantor to pay the balance
of such Deposit Account to or for the benefit of the Collateral Agent, and (ii)
with respect to any Grantor’s Securities Accounts in which the Collateral
Agent’s Liens are perfected by control under Section 9-106 of the Code, instruct
the securities intermediary maintaining such Securities Account for the
applicable Grantor to (A) transfer any cash in such Securities Account to or for
the benefit of the Collateral Agent, or (B) liquidate any financial assets in
such Securities Account that are customarily sold on a recognized market and
transfer the cash proceeds thereof to or for the benefit of the Collateral
Agent.

 

18.         Application of Proceeds of Collateral. All proceeds of Collateral
received by the Collateral Agent shall be applied in such order as the
Collateral Agent shall elect, consistent with the provisions of the Collateral
Agency Agreement.

 

19.         Remedies Cumulative. Each right, power, and remedy of the Collateral
Agent as provided for in this Agreement or in any other Transaction Document or
now or hereafter existing at law or in equity or by statute or otherwise shall
be cumulative and concurrent and shall be in addition to every other right,
power, or remedy provided for in this Agreement or in the other Transaction
Documents or now or hereafter existing at law or in equity or by statute or
otherwise, and the exercise or beginning of the exercise by the Collateral
Agent, of any one or more of such rights, powers, or remedies shall not preclude
the simultaneous or later exercise by the Collateral Agent of any or all such
other rights, powers, or remedies. Each Grantor acknowledges that a breach by it
of its obligations hereunder will cause irreparable harm to the Collateral Agent
and the other Secured Parties and that the remedy at law for any such breach may
be inadequate. Each Grantor therefore agrees that, in the event of any breach or
any threatened breach, the Collateral Agent shall be entitled, in addition to
all other available remedies, to an injunction restraining any such breach or
any such threatened breach, without the necessity of showing economic loss and
without any bond or other security being required.

 

20.         Marshaling. The Collateral Agent shall not be required to marshal
any present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Secured Obligations or
any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of its rights and remedies hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights and remedies, however existing
or arising. To the extent that it lawfully may, each Grantor hereby agrees that
it will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of any of the Collateral Agent’s rights
and remedies under this Agreement or under any other instrument creating or
evidencing any of the Secured Obligations or under which any of the Secured
Obligations is outstanding or by which any of the Secured Obligations is secured
or payment thereof is otherwise assured, and, to the extent that it lawfully
may, each Grantor hereby irrevocably waives the benefits of all such laws.

 

22

 

 

21.         Indemnity and Expenses.

 

(a)          Without limiting any obligations of Company under the Indenture and
the Securities Purchase Agreement, each Grantor agrees to indemnify the
Collateral Agent and the other Secured Parties from and against all claims,
lawsuits and liabilities (including attorneys’ fees) arising out of or resulting
from this Agreement (including enforcement of this Agreement) or any other
Transaction Document, except claims, losses or liabilities resulting from the
gross negligence or willful misconduct of the party seeking indemnification as
determined by a final non-appealable order of a court of competent jurisdiction.
This provision shall survive the termination of this Agreement and the
Transaction Documents and the Satisfaction in Full of the Secured Obligations.

 

(b)          Grantors, jointly and severally, shall, upon demand, pay to the
Collateral Agent all of the costs and expenses which the Collateral Agent may
incur in connection with (i) the administration of this Agreement, (ii) the
custody, preservation, use or operation of, or, upon an Event of Default, the
sale of, collection from, or other realization upon, any of the Collateral in
accordance with this Agreement and the other Transaction Documents, (iii) the
exercise or enforcement of any of the rights of the Collateral Agent hereunder
or (iv) the failure by any Grantor to perform or observe any of the provisions
hereof.

 

22.         Merger, Amendments; Etc. THIS AGREEMENT, TOGETHER WITH THE OTHER
TRANSACTION DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES SOLELY
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. No
provision of this Agreement may be amended or waived other than by an instrument
in writing signed by each Grantor and the Collateral Agent.

 

23.         Addresses for Notices. All notices and other communications provided
for hereunder (a) shall be given in the form and manner set forth in the
Securities Purchase Agreement and (b) shall be delivered, (i) in the case of
notice to any Grantor, by delivery of such notice to the Company at the
Company’s address set forth below or at such other address as shall be
designated by the Company in a written notice to the Collateral Agent, and (ii)
in the case of notice to the Collateral Agent, by delivery of such notice to the
Collateral Agent at its address set forth below or at such other address as
shall be designated by the Collateral Agent in a written notice to the Company:

 

If to the Company:

 

23

 

 

Vringo, Inc.

780 Third Avenue, 12th Floor

New York, NY 10017

Telephone: (646) 532-6778
E-mail: Exec@vringoinc.com
Attention: Andrew Perlman

 

With a copy (for informational purposes only) to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

Chrysler Center

666 Third Avenue

New York, NY 10017

Telephone: 212-692-6768
E-mail: krkoch@mintz.com
Attention: Kenneth R. Koch

 

If to the Collateral Agent:

 

Iroquois Master Fund Ltd.

205 East 42nd Street – 20th Floor

New York, NY 10017

Telephone: 212-974-3070

Fascimile: 347-408-0969

Attention: Josh Silverman

 

With a copy (for informational purposes only) to:

Lowenstein Sandler LLP

1251 Avenue of the Americas

New York, New York 10020

Telephone: 646-414-6846

Facsimile: 973-597-2383

Attention: John D. Hogoboom

 

24

 

 

24.         Continuing Security Interests; Assignments under Transaction
Documents. This Agreement shall create a continuing security interest in the
Collateral in favor of the Collateral Agent and shall (a) remain in full force
and effect until Satisfaction in Full of the Secured Obligations, (b) be binding
upon each of Grantors, and their respective permitted successors and permitted
assigns, and (c) inure to the benefit of, and be enforceable by, the Collateral
Agent and the Secured Parties and their respective successors, transferees and
assigns. Without limiting the generality of the foregoing clause (c), the
Collateral Agent and any Secured Party may, in accordance with the provisions of
the Transaction Documents, assign or otherwise transfer all or any portion of
its rights and obligations under the Transaction Documents to any other Person,
and such other Person shall thereupon become vested with all the benefits in
respect thereof granted to the Collateral Agent and the Secured Parties herein
or otherwise. Upon Satisfaction in Full of the Secured Obligations, the Security
Interests granted hereby shall terminate and all rights to the Collateral shall
revert to Grantors or any other Person entitled thereto. At such time, the
Collateral Agent will authorize the filing of appropriate termination statements
to terminate such Security Interests. No transfer or renewal, extension,
assignment, or termination of this Agreement or any other Transaction Document,
or any other instrument or document executed and delivered by any Grantor to the
Collateral Agent nor any additional loans made by any Secured Party to any
Grantor, nor the taking of further security, nor the retaking or re-delivery of
the Collateral to Grantors, or any of them, by any Secured Party, nor any other
act of Secured Parties, or any of them, shall release any of Grantors from any
obligation, except a release or discharge executed in writing by the Collateral
Agent. the Collateral Agent shall not by any act, delay, omission or otherwise,
be deemed to have waived any of its rights or remedies hereunder, unless such
waiver is in writing and signed by the Collateral Agent and then only to the
extent therein set forth. A waiver by the Collateral Agent of any right or
remedy on any occasion shall not be construed as a bar to the exercise of any
such right or remedy which the Collateral Agent would otherwise have had on any
other occasion.

 

25.         Governing Law; Jurisdiction; Service of Process; Jury Trial. All
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by the internal laws of the State of New
York, without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of New York or any other jurisdictions) that would
cause the application of the laws of any jurisdictions other than the State of
New York. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in The City of New York, Borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper; provided, however, any suit seeking enforcement against any Collateral
or other property may be brought, at the Collateral Agent’s option, in the
courts of any jurisdiction where the Collateral Agent elects to bring such
action or where such Collateral or other property may be found. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address for such notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. Without limitation of the foregoing, each Grantor other than the
Company hereby irrevocably appoints the Company as such Grantor’s agent for
purposes of receiving and accepting any service of process hereunder or under
any of the other Security Documents. Nothing contained herein shall be deemed to
limit in any way any right to serve process in any manner permitted by law. EACH
GRANTOR HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

25

 

 

26.         New Subsidiaries. If pursuant to any Transaction Documents certain
Subsidiaries of the Company are required to enter into this Agreement, such
Subsidiary shall execute and deliver in favor of Collateral Agent a Joinder to
this Agreement in substantially the form of Exhibit D. Upon the execution and
delivery of Exhibit D by any such Subsidiary, such Subsidiary shall become a
Grantor hereunder with the same force and effect as if originally named as a
Grantor herein. The execution and delivery of any instrument adding an
additional Grantor as a party to this Agreement shall not require the consent of
any Grantor hereunder. The rights and obligations of each Grantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Grantor hereunder.

 

27.         Miscellaneous.

 

(a)          This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof. Any party delivering an executed counterpart of this
Agreement by facsimile or other electronic method of transmission also shall
deliver an original executed counterpart of this Agreement but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Agreement. The foregoing shall apply
to each other Security Document mutatis mutandis.

 

(b)          Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

 

(c)          Headings used in this Agreement are for convenience only and shall
not be used in connection with the interpretation of any provision hereof.

 

(d)          The pronouns used herein shall include, when appropriate, either
gender and both singular and plural, and the grammatical construction of
sentences shall conform thereto.

 

(e)          The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. For clarification
purposes, the Recitals are part of this Agreement.

 

26

 

 

(f)          Unless the context of this Agreement or any other Transaction
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Transaction Document refer to this Agreement or such other
Transaction Document, as the case may be, as a whole and not to any particular
provision of this Agreement or such other Transaction Document, as the case may
be. Section, subsection, clause, schedule, and exhibit references herein are to
this Agreement unless otherwise specified. Any reference in this Agreement or in
any other Transaction Document to any agreement, instrument, or document shall
include all alterations, amendments, changes, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements, thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein). “Satisfaction in
Full of the Secured Obligations” shall mean the indefeasible payment in full in
cash and discharge, or other satisfaction in accordance with the terms of the
Transaction Documents and discharge, of all Secured Obligations in full. Any
reference herein to any Person shall be construed to include such Person’s
permitted successors and permitted assigns. Any requirement of a writing
contained herein or in any other Transaction Document shall be satisfied by the
transmission of a Record and any Record so transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein.

 

(g)          All dollar amounts referred to in this Agreement and the other
Transaction Documents are in United States Dollars (“U.S. Dollars”), and all
amounts owing under this Agreement and all other Transaction Documents shall be
paid in U.S. Dollars. All amounts denominated in other currencies (if any) shall
be converted into the U.S. Dollar equivalent amount in accordance with the
Exchange Rate on the date of calculation. “Exchange Rate” means, in relation to
any amount of currency to be converted into U.S. Dollars pursuant to this Note,
the U.S. Dollar exchange rate as published in the Wall Street Journal on the
relevant date of calculation (it being understood and agreed that where an
amount is calculated with reference to, or over, a period of time, the date of
calculation shall be the final date of such period of time).

 

[signature pages follow]

 

27

 

 

IN WITNESS WHEREOF, the undersigned parties hereto have executed this Agreement
by and through their duly authorized officers, as of the day and year first
above written.

 

GRANTORS: VRINGO, INC., a Delaware corporation         By:  



  Name:  



  Title:  

 

SECURITY AGREEMENT

 

 

COLLATERAL AGENT: IROQUOIS MASTER FUND LTD.         By:     Name: Joshua
Silverman   Title: Authorized Signatory

 

SECURITY AGREEMENT

 

 

EXHIBIT A

 

COPYRIGHT SECURITY AGREEMENT

 

This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security Agreement”) is made
this [___] day of May 2015, by the Grantors listed on the signature pages hereof
(collectively, jointly and severally, “Grantors” and each individually
“Grantor”), in favor of Iroquois Master Fund, L.P., in its capacity as
collateral agent (in such capacity the “Collateral Agent”) for the Secured
Parties as defined in the below-described Security Agreement.

 

RECITALS

 

WHEREAS, pursuant to that certain (i) Indenture, dated as of May 4, 2015 by and
between Vringo, Inc. (the “Company”) and Computershare Trust Company, N.A. (the
“Trustee”), as may be amended or supplemented from time to time, including
without limitation, by any Supplemental Indenture (as defined in the Securities
Purchase Agreement) (the “Indenture”) and (ii) Securities Purchase Agreement,
dated as of May 4, 2015 (as may be amended, restated, supplemented, or otherwise
modified from time to time, including all schedules thereto, collectively, the
“Securities Purchase Agreement”), by and among the Company and the Secured
Parties, Company has agreed to sell, and the Secured Parties have each agreed to
purchase, severally and not jointly, certain Notes and Warrants;

 

WHEREAS, in order to induce each of the Secured Parties to purchase, severally
and not jointly, the Notes and Warrants as provided for in the Indenture and the
Securities Purchase Agreement, Grantors have executed and delivered to the
Collateral Agent that certain Security Agreement of even date herewith
(including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Security
Agreement”); and

 

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to the Collateral Agent this Copyright Security Agreement.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:

 

1.          DEFINED TERMS. All capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security Agreement.

 

2.          GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL. Each Grantor
hereby grants to the Collateral Agent a continuing first priority security
interest in all of such Grantor’s right, title and interest in, to and under the
following, whether presently existing or hereafter created or acquired
(collectively, the “Copyright Collateral”):

 

(a)          all of each Grantor’s Copyrights and Copyright Intellectual
Property Licenses to which it is a party including those referred to on Schedule
I hereto;

 

2

 

 

(b)          all reissues, continuations or extensions of the foregoing; and

 

(c)          all products and proceeds of the foregoing, including any claim by
such Grantor against third parties for past, present or future infringement or
dilution of any Copyright or any Copyright licensed under any Intellectual
Property License.

 

3.          SECURITY FOR OBLIGATIONS. This Copyright Security Agreement and the
Security Interests created hereby secures the payment and performance of all the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Copyright Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to the Secured Parties, or any of
them, whether or not they are unenforceable or not allowable due to the
existence of an Insolvency Proceeding involving any Grantor.

 

4.          SECURITY AGREEMENT. The security interests granted pursuant to this
Copyright Security Agreement are granted in conjunction with the security
interests granted to the Collateral Agent pursuant to the Security Agreement.
Each Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to its security interests in the Copyright
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.

 

5.          AUTHORIZATION TO SUPPLEMENT. To the extent required under the
Security Agreement, Grantors shall give the Collateral Agent prompt notice in
writing of any additional copyright registrations or applications therefor after
the date hereof. Grantors hereby authorize the Collateral Agent unilaterally to
modify this Agreement by amending Schedule I to include any future registered
copyrights or applications therefor of Grantors. Notwithstanding the foregoing,
no failure to so modify this Copyright Security Agreement or amend Schedule I
shall in any way affect, invalidate or detract from the Collateral Agent‘s
continuing security interest in all Collateral, whether or not listed on
Schedule I.

 

6.          COUNTERPARTS. This Copyright Security Agreement may be executed in
two or more identical counterparts, all of which shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof. In proving this Copyright Security
Agreement or any other Transaction Document in any judicial proceedings, it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom such enforcement is sought.

 

2

 

 

7.          CONSTRUCTION. Unless the context of this Copyright Security
Agreement or any other Transaction Document clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Copyright Security Agreement or any other
Transaction Document refer to this Copyright Security Agreement or such other
Transaction Document, as the case may be, as a whole and not to any particular
provision of this Copyright Security Agreement or such other Transaction
Document, as the case may be. Section, subsection, clause, schedule, and exhibit
references herein are to this Copyright Security Agreement unless otherwise
specified. Any reference in this Copyright Security Agreement or in any other
Transaction Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). Any reference herein to any Person
shall be construed to include such Person’s permitted successors and permitted
assigns. Any requirement of a writing contained herein or in any other
Transaction Document shall be satisfied by the transmission of a Record and any
Record so transmitted shall constitute a representation and warranty as to the
accuracy and completeness of the information contained therein. The language
used in this Copyright Security Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party. For clarification purposes, the
Recitals are part of this Copyright Security Agreement.

 

[signature pages follow]

 

2

 

 

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

GRANTORS: VRINGO, INC., a Delaware corporation         By:  



  Name:  



  Title:  

 

COPYRIGHT SECURITY AGREEMENT

 

 



EXHIBIT B

 

PATENT SECURITY AGREEMENT

 

This PATENT SECURITY AGREEMENT (this “Patent Security Agreement”) is made this
[___] day of May 2015, by the Grantors listed on the signature pages hereof
(collectively, jointly and severally, “Grantors” and each individually
“Grantor”), in favor of Iroquois Master Fund, L.P., in its capacity as
collateral agent (in such capacity the “Collateral Agent”) for the Secured
Parties as defined in the below-described Security Agreement.

 

RECITALS

 

WHEREAS, pursuant to that certain (i) Indenture, dated as of May 4, 2015, by and
between Vringo, Inc. (the “Company”) and Computershare Trust Company, N.A. (the
“Trustee”), as may be amended or supplemented from time to time, including
without limitation, by any Supplemental Indenture (as defined in the Securities
Purchase Agreement) (the “Indenture”) and (ii) Securities Purchase Agreement,
dated as of May 4, 2015 (as may be amended, restated, supplemented, or otherwise
modified from time to time, including all schedules thereto, collectively, the
“Securities Purchase Agreement”), by and among the Company and the Secured
Parties, Company has agreed to sell, and the Secured Parties have each agreed to
purchase, severally and not jointly, certain Notes and Warrants;

 

WHEREAS, in order to induce each of the Secured Parties to purchase, severally
and not jointly, the Notes and Warrants as provided for in the Indenture and the
Securities Purchase Agreement, Grantors have executed and delivered to the
Collateral Agent that certain Security Agreement of even date herewith
(including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Security
Agreement”); and

 

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to the Collateral Agent this Patent Security Agreement.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:

 

1.          DEFINED TERMS. All capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security Agreement.

 

2.          GRANT OF SECURITY INTEREST IN PATENT COLLATERAL. Each Grantor hereby
grants to the Collateral Agent a continuing first priority security interest in
all of such Grantor’s right, title and interest in, to and under the following,
whether presently existing or hereafter created or acquired (collectively, the
“Patent Collateral”):

 

(a)          all of its Patents and Patent Intellectual Property Licenses to
which it is a party including those referred to on Schedule I hereto;

 

 

 

 

(b)          all reissues, continuations or extensions of the foregoing; and

 

(c)          all products and proceeds of the foregoing, including any claim by
such Grantor against third parties for past, present or future infringement or
dilution of any Patent or any Patent licensed under any Intellectual Property
License.

 

3.          SECURITY FOR OBLIGATIONS. This Patent Security Agreement and the
Security Interests created hereby secures the payment and performance of all the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Patent Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Secured Parties, or any of them,
whether or not they are unenforceable or not allowable due to the existence of
an Insolvency Proceeding involving any Grantor.

 

4.          SECURITY AGREEMENT. The security interests granted pursuant to this
Patent Security Agreement are granted in conjunction with the security interests
granted to the Collateral Agent pursuant to the Security Agreement. Each Grantor
hereby acknowledges and affirms that the rights and remedies of the Collateral
Agent with respect to their respective security interests in the Patent
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.

 

5.          AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to
any new patentable inventions or become entitled to the benefit of any patent
application or patent for any reissue, division, or continuation, of any patent,
the provisions of this Patent Security Agreement shall automatically apply
thereto. To the extent required under the Security Agreement, Grantors shall
give prompt notice in writing to the Collateral Agent with respect to any such
new patent rights. Without limiting each Grantor’s obligations under this
Section 5, Grantors hereby authorize the Collateral Agent unilaterally to modify
this Agreement by amending Schedule I to include any such new patent rights of
Grantors. Notwithstanding the foregoing, no failure to so modify this Patent
Security Agreement or amend Schedule I shall in any way affect, invalidate or
detract from the Collateral Agent’s continuing security interest in all
Collateral, whether or not listed on Schedule I.

 

6.          COUNTERPARTS. This Patent Security Agreement may be executed in two
or more identical counterparts, all of which shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof. In proving this Patent Security
Agreement or any other Transaction Document in any judicial proceedings, it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom such enforcement is sought.

 

2

 

 

7.          CONSTRUCTION. Unless the context of this Patent Security Agreement
or any other Transaction Document clearly requires otherwise, references to the
plural include the singular, references to the singular include the plural, the
terms “includes” and “including” are not limiting, and the term “or” has, except
where otherwise indicated, the inclusive meaning represented by the phrase
“and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms
in this Patent Security Agreement or any other Transaction Document refer to
this Patent Security Agreement or such other Transaction Document, as the case
may be, as a whole and not to any particular provision of this Patent Security
Agreement or such other Transaction Document, as the case may be. Section,
subsection, clause, schedule, and exhibit references herein are to this Patent
Security Agreement unless otherwise specified. Any reference in this Patent
Security Agreement or in any other Transaction Document to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). Any
reference herein to any Person shall be construed to include such Person’s
permitted successors and permitted assigns. Any requirement of a writing
contained herein or in any other Transaction Document shall be satisfied by the
transmission of a Record and any Record so transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein. The language used in this Patent Security
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party. For clarification purposes, the Recitals are part of this Patent
Security Agreement.

 

[signature pages follow]

 

3

 

 

IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

GRANTORS: VRINGO, INC., a Delaware corporation         By:  



  Name:  



  Title:  

 

4

 

 

EXHIBIT C

 

TRADEMARK SECURITY AGREEMENT

 

This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
this [___] day of May 2015 by the Grantors listed on the signature pages hereof
(collectively, jointly and severally, “Grantors” and each individually
“Grantor”), in favor of Iroquois Master Fund, L.P., in its capacity as
collateral agent (in such capacity the “Collateral Agent”) for the Secured
Parties as defined in the below-described Security Agreement.

 

RECITALS

 

WHEREAS, pursuant to that certain (i) Indenture, dated as of May 4, 2015, by and
between Vringo, Inc. (the “Company”) and Computershare Trust Company, N.A. (the
“Trustee”), as may be amended or supplemented from time to time, including
without limitation, by any Supplemental Indenture (as defined in the Securities
Purchase Agreement) (the “Indenture”) and (ii) Securities Purchase Agreement,
dated as of May 4, 2015 (as may be amended, restated, supplemented, or otherwise
modified from time to time, including all schedules thereto, collectively, the
“Securities Purchase Agreement”), by and among the Company and the Secured
Parties, Company has agreed to sell, and the Secured Parties have each agreed to
purchase, severally and not jointly, certain Notes and Warrants;

 

WHEREAS, in order to induce each of the Secured Parties to purchase, severally
and not jointly, the Notes and Warrants as provided for in the Indenture and the
Securities Purchase Agreement, Grantors have executed and delivered to the
Collateral Agent that certain Security Agreement of even date herewith
(including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Security
Agreement”); and

 

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to the Collateral Agent this Trademark Security Agreement.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:

 

1.          DEFINED TERMS. All capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security Agreement.

 

2.          GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Each Grantor
hereby grants to the Collateral Agent a continuing first priority security
interest in all of such Grantor’s right, title and interest in, to and under the
following, whether presently existing or hereafter created or acquired
(collectively, the “Trademark Collateral”):

 

 

 

 

(a)          all of its Trademarks and Trademark Intellectual Property Licenses
to which it is a party including those referred to on Schedule I hereto;

 

(b)          all goodwill, trade secrets, proprietary or confidential
information, technical information, procedures, formulae, quality control
standards, designs, operating and training manuals, customer lists, and other
General Intangibles with respect to the foregoing;

 

(c)          all reissues, continuations or extensions of the foregoing;

 

(d)          all goodwill of the business connected with the use of, and
symbolized by, each Trademark and each Trademark Intellectual Property License;
and

 

(e)          all products and proceeds of the foregoing, including any claim by
such Grantor against third parties for past, present or future (i) infringement
or dilution of any Trademark or any Trademark licensed under any Intellectual
Property License or (ii) injury to the goodwill associated with any Trademark or
any Trademark licensed under any Intellectual Property License.

 

3.          SECURITY FOR OBLIGATIONS. This Trademark Security Agreement and the
Security Interests created hereby secures the payment and performance of all the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Trademark Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Secured Parties, or any of them,
whether or not they are unenforceable or not allowable due to the existence of
an Insolvency Proceeding involving any Grantor.

 

4.          SECURITY AGREEMENT. The security interests granted pursuant to this
Trademark Security Agreement are granted in conjunction with the security
interests granted to the Collateral Agent pursuant to the Security Agreement.
Each Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to their respective security interests in the
Trademark Collateral made and granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.

 

5.          AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to
any new trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. To the extent required under the Security
Agreement, Grantors shall give prompt notice in writing to the Collateral Agent
with respect to any such new trademarks or renewal or extension of any trademark
registration. Without limiting each Grantor’s obligations under this Section 5,
Grantors hereby authorize the Collateral Agent unilaterally to modify this
Agreement by amending Schedule I to include any such new trademark rights of
Grantors. Notwithstanding the foregoing, no failure to so modify this Trademark
Security Agreement or amend Schedule I shall in any way affect, invalidate or
detract from the Collateral Agent’s continuing security interest in all
Collateral, whether or not listed on Schedule I.

 

2

 

 

6.          COUNTERPARTS. This Trademark Security Agreement may be executed in
two or more identical counterparts, all of which shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof. In proving this Trademark Security
Agreement or any other Transaction Document in any judicial proceedings, it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom such enforcement is sought.

 

7.          CONSTRUCTION. Unless the context of this Trademark Security
Agreement or any other Transaction Document clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Trademark Security Agreement or any other
Transaction Document refer to this Trademark Security Agreement or such other
Transaction Document, as the case may be, as a whole and not to any particular
provision of this Trademark Security Agreement or such other Transaction
Document, as the case may be. Section, subsection, clause, schedule, and exhibit
references herein are to this Agreement unless otherwise specified. Any
reference in this Trademark Security Agreement or in any other Transaction
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). Any reference herein to any Person
shall be construed to include such Person’s permitted successors and permitted
assigns. Any requirement of a writing contained herein or in any other
Transaction Document shall be satisfied by the transmission of a Record and any
Record so transmitted shall constitute a representation and warranty as to the
accuracy and completeness of the information contained therein. The language
used in this Trademark Security Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party. For clarification purposes, the
Recitals are part of this Trademark Security Agreement.

 

[signature pages follow]

 

3

 

 

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

GRANTORS: VRINGO, INC., a Delaware corporation         By:  



  Name:  



  Title:  

 

Annex I - 1

 

 



EXHIBIT D

 

SECURITY AGREEMENT FORM OF JOINDER

 

Joinder No. ____ (this "Joinder"), dated as of ____________ 20___, to the
Security Agreement, dated as of May [__], 2015 (as amended, restated, amended
and restated, supplemented, or otherwise modified from time to time, the
"Security Agreement”) by and among each of the parties listed on the signature
pages thereto and those additional entities that thereafter become parties
thereto (collectively, jointly and severally, "Grantors" and each, individually,
a "Grantor") and Iroquois Master Fund, L.P., as collateral agent for the Secured
Parties.

 

WITNESSETH:

 

WHEREAS, pursuant to that certain (i) Indenture, dated as of May 4, 2015, by and
between Vringo, Inc. (the “Company”) and Computershare Trust Company, N.A. (the
“Trustee”), as may be amended or supplemented from time to time, including
without limitation, by any Supplemental Indenture (as defined in the Securities
Purchase Agreement) (the “Indenture”) and (ii) Securities Purchase Agreement,
dated as of May 4, 2015 (as may be amended, restated, supplemented, or otherwise
modified from time to time, including all schedules thereto, collectively, the
“Securities Purchase Agreement”), by and among the Company and the Secured
Parties the Company agreed to sell, and the Secured Parties agreed to purchase,
severally and not jointly, certain Notes and Warrants;

 

WHEREAS, pursuant to Section 26 of the Security Agreement certain Subsidiaries
of the Company, must execute and deliver certain Transaction Documents,
including a Guaranty and the Security Agreement, and the joinder to the Security
Agreement by the undersigned new Grantor or Grantors (collectively, the "New
Grantors") may be accomplished by the execution of this Joinder in favor of
Collateral Agent, for the benefit of the Secured Parties; and

 

WHEREAS, each New Grantor (a) is a Subsidiary of the Company and, as such, will
benefit by virtue of the financial accommodations extended to the Company by the
Secured Parties and (b) by becoming a Grantor will benefit from certain rights
granted to the Grantors pursuant to the terms of the Transaction Documents;

 

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:

 

 

 

 

1.          In accordance with Section 26 of the Security Agreement, each New
Grantor, by its signature below, becomes a "Grantor" under the Security
Agreement with the same force and effect as if originally named therein as a
"Grantor" and each New Grantor hereby (a) agrees to all of the terms and
provisions of the Security Agreement applicable to it as a "Grantor" thereunder
and (b) represents and warrants that the representations and warranties made by
it as a "Grantor” thereunder are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified or modified by
materiality in the text thereof) on and as of the date hereof. In furtherance of
the foregoing, each New Grantor hereby unconditionally grants, assigns, and
pledges to Collateral Agent, for the benefit of the Secured Parties, to secure
the Secured Obligations, a separate, continuing security interest in in
substantially all of the assets of such Grantor in the United States (excluding
Real Property) whether now owned or hereafter acquired or arising and wherever
located (collectively, the “Collateral”). Each reference to a "Grantor" in the
Security Agreement shall be deemed to include each New Grantor. The Security
Agreement is incorporated herein by reference.

 

2.          Schedule 1, "Commercial Tort Claims", Schedule 2, "Copyrights",
Schedule 3, "Intellectual Property Licenses", Schedule 4, "Patents", Schedule 5,
"Pledged Companies", Schedule 6, "Trademarks", Schedule 7, “Real Property”,
Schedule 8, "List of Uniform Commercial Code Filing Jurisdictions", and Schedule
9, “Deposit Accounts and Securities Accounts, attached hereto supplement
Schedule 1, Schedule 2, Schedule 3, Schedule 4, Schedule 5, Schedule 6, Schedule
7, Schedule 8, and Schedule 9 respectively, to the Security Agreement and shall
be deemed a part thereof for all purposes of the Security Agreement.

 

3.          Each New Grantor authorizes the Collateral Agent at any time and
from time to time to file, transmit, or communicate, as applicable, financing
statements and amendments (i) describing the Collateral as “all personal
property of debtor” or “all assets of debtor” or words of similar effect, (ii)
describing the Collateral as being of equal or lesser scope or with greater
detail, or (iii) that contain any information required by part 5 of Article 9 of
the Code for the sufficiency or filing office acceptance. Each New Grantor also
hereby ratifies any and all financing statements or amendments previously filed
by the Collateral Agent in any jurisdiction.

 

4.          Each New Grantor represents and warrants to Notes Agent and the
Purchaser Group that this Joinder has been duly executed and delivered by such
New Grantor and constitutes its legal, valid, and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium, or other similar laws affecting creditors' rights
generally and general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).

 

5.          This Joinder is a Transaction Document. This Joinder may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Joinder. Delivery of an executed counterpart of this Joinder by telefacsimile or
other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Joinder. Any party
delivering an executed counterpart of this Joinder by telefacsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Joinder but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Joinder.

 

6.          The Security Agreement, as supplemented hereby, shall remain in full
force and effect.

 

 

 

 

7.          THIS JOINDER SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF
LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 25
OF THE SECURITY AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to the Guaranty
and Security Agreement to be executed and delivered as of the day and year first
above written.

 

NEW GRANTORS: [NAME OF NEW GRANTOR]         By:  



  Name:  



  Title:  

 

  [NAME OF NEW GRANTOR]         By:  



  Name:  



  Title:  

 

COLLATERAL AGENT: Iroquois Master Fund, L.P.,         By:  



  Name:  



  Title:  

 

 

 

